DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “corrosion-resistant” in claims 1 and 5 is a relative term which renders the claim indefinite. The term “corrosion-resistant” is not define by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the corrosion properties of the alloy which renders the scope of the claims indefinite. 
	Claims 4 and 6 are rejected based on dependency to rejected claim 1 above. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang (US 2017/0014928 A1), as cited in IDS dated 11/16/2021.
	Regarding claim 1, Chang discloses a method for manufacturing an electrode wire that includes melting and mixing copper with a content of 60% by weight and zinc with a content of 40% by weight (Abstract, Paragraph [0017], Claim 1), which meets the instantly claimed range of “CuZn alloy having a Zn content of from 36.8 to 56.6% by mass”. Chang discloses a method that forms a copper/zinc binary eutectic full beta (β) phase alloy (Abstract, Paragraph [0017], Claim 1), which meets the instantly claimed range of “wherein the CuZn alloy has an area of β phases of 99.9% or more”. A full beta (β) phase alloy means that 100% of the alloy is in the β phase (Abstract, Paragraph [0017], Claim 1). Chang discloses a binary alloy comprising 60% by weight copper and 40% by weight zinc (Abstract, Paragraph [0017], Claim 1), which meets the instantly claimed range of “wherein the total content of Zn and Cu is 99.999% by mass or more”. Chang does not include any further elements or impurities and it is understood that in a binary eutectic alloy, only two elements make up the alloy, therefore 100% of the alloy of Chang is comprised of copper and zinc.
	 Regarding the limitation “corrosion-resistant”, this limitation is indefinite as set forth in the above 35 USC 112 rejection. Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (See MPEP 2112.01). In the instant case, the binary alloy of Chang would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Chang appears to have the same or substantially the same composition and microstructure. Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable. 
	Regarding claim 4, Chang discloses a method that forms a copper/zinc binary eutectic full beta (β) phase alloy (Abstract, Paragraph [0017], Claim 1), which meets the instantly claimed range of 
	Regarding claim 5, Chang discloses a binary alloy used in electrode wires (Abstract, Paragraph [0017], Claim 1).  Furthermore, note that the limitation “for corrosion-resistant electrodes” is an intended use limitation which does not impart any structural limitations to the claimed CuZn alloy. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2111.02 (II). As Chang anticipates/renders obvious the CuZn alloy recited in claim 1 and further teaches that its steel is used in electrode wires (Paragraph [0017], Claim 1), the CuZn alloy of Chang is considered capable of the intended use recited in claim 5. Therefore, the CuZn alloy of Chang reads on claim 5.
	Regarding claim 6, Chang discloses a binary alloy comprising 60% by weight copper and 40% by weight zinc (Abstract, Paragraph [0017], Claim 1), which meets the instantly claimed range of “wherein the CuZn alloy has a Na content of less than 0.05ppm…and an O content of less than 10 ppm”. Chang does not include any further elements or impurities and it is understood that in a binary eutectic alloy, only two elements make up the alloy, therefore 100% of the alloy of Chang is comprised of copper and zinc, which means that the binary alloy of Chang does not include any of the elements disclosed in Claim 5 of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254. The examiner can normally be reached Monday-Friday 7 AM-7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734